Citation Nr: 1037227	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of a right (major) shoulder injury.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic headaches with blurred vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1984 to May 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The issues on appeal were previously before the Board in December 
2005  and December 2007.  They were remanded both times for 
additional evidentiary development.  The issues on appeal were 
again before the Board in December 2008 when they were remanded 
to cure a procedural defect and for additional evidentiary 
development.  Subsequent to the December 2008 remand, in April 
2010, the RO granted an increased rating to 30 percent for the 
post-traumatic headaches with blurred vision effective July 24, 
2002.  The issue has been changed on the title page to reflect 
this development.  

The issue of entitlement to a rating in excess of 10 percent for 
residuals of a right (major) shoulder injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will inform the Veteran is any further action is required on his 
part.  


FINDING OF FACT

The symptomatology associated with the service-connected post-
traumatic headaches with blurred vision is not shown to be 
manifested by very frequent and completely prostrating and 
prolonged attacks productive of severe work impairment.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected post-traumatic headaches with 
blurred vision are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.124a including Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for the service-connected 
headaches via January 2006, January 2008 and January 2009 VCAA 
letters.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the VCAA 
notice in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the Veteran has 
had the chance to submit evidence in response to the VCAA 
letters.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim decided herein has been accomplished and 
that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claim in the January 2006 VCAA letter and he was 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal in the January 2009 letter.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  

VA examinations with respect to the issue adjudicated by this 
decision have been obtained.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate.  Physical examinations were conducted and the 
results were recorded which are adequate to apply to the ratings 
schedule in order to accurately rate the Veteran's service-
connected headaches and vision disabilities.  The examiners 
recorded the Veteran's subjective complaints.  Other pertinent 
symptomatology was reported.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining VA examinations or 
opinions concerning the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to the 
issue on appeal which is adjudicated by this decision.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.  


Analysis

In July 2002, the Veteran submitted a claim, in pertinent part, 
for an increased rating for memory loss and headaches.  

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for considerable 
loss of working time from exacerbation or illness proportionate 
to the severity of the several grades of disability.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as pyramiding, 
is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court held that "staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The service-connected headache disability has been evaluated as 
30 percent disabling under Diagnostic Code 8100.  A 30 percent 
evaluation is provided for migraine with characteristic 
prostrating attacks occurring on an average once a month over the 
last several months.  To warrant the next higher evaluation of 50 
percent under this Diagnostic Code, the Veteran's migraines must 
be characterized by very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  
38 C.F.R. 4.124a, DC 8100. 

The Board finds that an increased rating is not warranted for the 
service-connected post-traumatic headaches with blurred vision 
when the disorder is evaluated under Diagnostic Code 8100.

In April 2001, the Veteran complained of a chronic, daily 
headache.  

A VA clinical record dated in April 2002 indicates the Veteran 
reported a ten year history of headaches.  The Veteran denied 
aura, nausea, vomiting, phonophobia, transient sensory or motor 
symptoms, incoordination, and gait difficulties.  He reported he 
occasionally experienced blurred vision and photophobia with the 
most severe headaches.  The pertinent assessment was chronic 
headaches.  

In July 2002, the Veteran reported a history of sharp headaches 
without photophobia or visual disturbances.  The impression was 
chronic tension type headache.  

In November 2002, the Veteran reported severe headaches which hit 
him all of a sudden.  The headache was not preceded by nausea or 
vomiting.  His eye sight was fairly okay.  

At the time of a VA neurological examination which was conducted 
in January 2003, the Veteran reported difficulty with balance and 
some blurriness of vision when he has severe headaches that 
occurred about once or twice per week.  The impression was 
chronic mixed headaches (migraine headaches and non-specific 
muscle tension headaches).  The migraine headaches were occurring 
approximately one to two times per week but were not 
incapacitating and were not associated with emesis.  

In June 2003, the Social Security Administration determined that 
the Veteran was not disabled through the date of the 
determination.  The primary diagnosis at that time was migraine 
and the secondary diagnosis was affective mood disorder.  

In March 2004, the Veteran complained of an intractable headache.  
He reported the headaches were constant.  

On VA neurological examination in March 2004, the Veteran 
reported almost daily headaches which generally last until 
approximately noon.  Several times a week the headache will 
become severe.  The severe headache may be associated with 
vomiting.  The severe headache may last for several days.  The 
pertinent impression was chronic mixed headaches, migraine 
headaches and nonspecific headaches.  Memory loss and dizziness 
were not felt to be sequelae of the in-service head injury.  

In April 2004, Social Security determined that the Veteran was 
disabled due to the medically determinable severe impairments of 
organic brain disorder, posttraumatic stress disorder, and a 
recurrent right shoulder impingement.  

The Veteran testified before the undersigned in December 2004 
that his headaches lasted a few days to sometimes a week.  The 
frequency was quite variable.  He opined that he had four or five 
headaches per month sometimes lasting two or three days.   He 
alleged that he had trouble with his vision when he had 
headaches.  He opined that the headaches were incapacitating.  To 
treat the headaches, he would take Ibuprofen and go into a dark 
room.  He only had to go to a dark room during the real severe 
headaches.  He indicated that he was not able to perform any 
tasks while he had a headache.  The Veteran was not working.  He 
had problems working when he had a headache.  

A VA clinical record dated in June 2005 indicates the Veteran 
reported he still had trouble with occasional headaches but those 
had gotten better.  

In November 2005, the Veteran informed a Social Security doctor 
that he experiences headaches twice per week, which were severe, 
although he had learned to live with them.  He reported he got 
dizzy and had blurred vision but this not much of a problem.  

On VA eye examination in September 2006, it was determined that 
the Veteran's best corrected vision was 20/20 at 16 inches.  The 
impression was presesbyopia which was not a service-connected 
condition.  It was noted that the Veteran had normal 
confrontation fields and visual acuity.  There was no evidence of 
a brain injury affecting peripheral vision, visual acuity or eye 
movements.  

A December 2006 addendum to a VA examination report indicates the 
Veteran reported he had headaches that are located mostly on the 
posterior head area and neck area.  The headaches sometimes made 
the Veteran close his eyelids and sometimes he felt as if his 
balance was off.  He sometimes got blurry vision and occasional 
nausea but no vomiting.  He generally did not take medication to 
treat the headaches as they did not help.  Usually, when he had a 
headache, he would sit down and relax and focus on something else 
that may help him.  The assessment was mixed headaches which were 
probably tension and vascular type headaches.  

On VA examination in April 2008, the Veteran reported headaches 
which were sometimes accompanied by blurry vision but without 
nausea or vomiting.  The frequency was described as two times per 
month with the headaches lasting anywhere from one to three days.  
Most of the time when he had a headache, he did not do anything.  
The examiner opined that the headaches were probably tension type 
headaches with a mild vascular component.  The headaches occurred 
maybe twice per month at least.  The examiner opined that the 
headaches were somewhat prostrating.  

A June 2008 addendum to the examination report indicates the 
claims file had been reviewed by the examiner.  It was noted that 
the Veteran's headaches occurred one to two times per month and 
lasted one to three days according to the Veteran.  The examiner 
opined that the Veteran's headaches were at least as likely as 
not somewhat prostrating.  

At the time of a March 2009 VA examination, it was noted that the 
Veteran had been prescribed medication for migraine headaches but 
he last filled it in November 2008.  He reported headaches two to 
three times per month.  The headaches affected his vision.  The 
headaches lasted two to three days.  It was indicated that most 
attacks were prostrating.  The usual duration of the headache was 
longer than two days.  

In a March 2009 statement, the Veteran wrote that his headaches 
occurred twice and sometimes as many as three times per month.  
They would get so bad at times that he could hardly do anything.  

The Board finds the headache symptomatology reported by the 
Veteran and noted in the medical records is productive of, at 
most, characteristic prostrating attacks which occur on average 
of once per month over the last several months.  The 
preponderance of the evidence of record indicates that the 
Veteran experiences headaches two to three times per month.  The 
Board finds this equates to frequent headaches but not very 
frequent headaches.  The headaches were occurring less than 
weekly.  The Board notes that the Veteran reported in January 
2003 that he had headaches once or twice per week.  The examiner 
opined at that time, however, that the headaches were not 
incapacitating.  In March 2004, the Veteran alleged he had almost 
daily headaches and several times per week the headaches would be 
severe.  
However, the headaches were not completely prostrating.  Whenever 
the extent of the symptomatology is quantified by health care 
professionals, the headaches have been termed, at most, 
prostrating but they have not been characterized as completely 
prostrating.  For example, in March 2009, they were termed 
prostrating and in April 2008 and June 2008, they were 
characterized as "somewhat" prostrating.  The Veteran's own 
accounts and testimony of the symptomatology indicate that not 
all the headaches he experiences are prostrating.  Finally, the 
evidence of record does not support a finding that the service-
connected headaches were productive of severe economic 
inadaptability.  The Veteran's statements indicate his industrial 
incapacity was more due to shoulder problems, memory problems and 
irritability.  There is no evidence of record which indicates 
that the Veteran experienced any severe economic inadaptability 
due solely to symptomatology associated with the headaches.  

Based on the above, the Board finds the symptomatology associated 
with the service-connected headaches more nearly approximates a 
30 percent disability evaluation under Diagnostic Code 8100.  

The Board finds that an increased rating is not warranted for the 
service-connected headaches with blurred vision based upon 
impairment in visual acuity.  The competent medical evidence of 
record indicates that the Veteran does not experience any vision 
problems as a result of the head trauma he experienced during 
active duty.  While the Veteran has alleged such symptomatology, 
the competent medical evidence of record indicates that vision 
problems are not due to the in-service head injury.  The examiner 
who conducted the September 2006 eye examination found that the 
Veteran had normal visual acuity and that there was no evidence 
of a brain injury affecting peripheral vision, visual acuity or 
eye movements.  The Board finds the opinion promulgated by a 
health care professional with regard to the etiology of any 
visual impairment should be accorded more probative weight than 
the Veteran's own lay allegations.  

The Veteran has also alleged that he experiences memory problems 
as a result of the in-service head injury.  There is competent 
evidence of record which links memory problems to the in-service 
head injury.  There is other evidence of record which indicates 
that the Veteran does not experience any memory problems.  
Significantly, the Board notes that in April 2010, the RO granted 
a separate 50 percent evaluation for post concussion syndrome 
with mood disorder as residuals of a head injury.  The disorder 
is evaluated under Diagnostic Code 9304 for dementia due to head 
trauma.  The ratings for Diagnostic Code 9304 are arrived at by 
application of the "General Rating Formula for Mental 
Disorders."  The General Rating Formula for Mental Disorders 
provides for evaluation based, in part, on impairment of memory.  
The Board finds that a separate, increased rating for the 
Veteran's claimed memory loss cannot be assigned as memory loss 
is evaluated under the same diagnostic criteria as the mood 
disorder.  A separate rating based on the claimed memory 
impairment would result in impermissible pyramiding.  See 
38 C.F.R. § 4.14.

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's headache disability 
with the established criteria found in the rating schedule for 
this disability shows that the rating criteria accurately 
describe the Veteran's disability level and symptomatology (i.e., 
frequency, extent and duration of the headaches ).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disability's manifestation has resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  While the Veteran has alleged occupational 
impairment when he is experiencing a headache, the symptoms he 
reports to be associated with the disability are fully 
contemplated in the rating criteria used to assign the 30 percent 
evaluation.  Accordingly, further consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case. 

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against a rating in excess of 30 
percent for the service-connected headaches with blurred vision 
at any time during the appeal period.  A staged rating is not 
warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for post-
traumatic headaches with blurred vision is not warranted.  The 
appeal is denied.  


REMAND

The Veteran has claimed entitlement to an increased rating for 
his service-connected right shoulder disability.  The last time 
the disability was evaluated by VA for compensation and pension 
purposes was in October 2006.  At the time of the October 2006 VA 
examination, the examiner noted that the Veteran did not have any 
real loss of shoulder motion.  In March 2009, the Veteran 
submitted a statement wherein he reported he was unable to do 
even the simplest task such as driving, taking care of personal 
hygiene "or anything regarding the use of my right arm and 
shoulder."  This level of impairment was not exhibited at the 
time of the October 2006 VA examination.  

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  In this case, although the 
Veteran's last VA examination is not overly stale, the Veteran 
has indicated that his condition has worsened since the date of 
the latest examination.  Because there may have been a 
significant change in the Veteran's condition, a new examination 
is in order.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for the right shoulder disability.  
After securing any necessary releases, 
obtain these records which have not already 
been associated with the claims file.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical records.  

2.  Schedule the Veteran for an examination 
by an appropriately qualified health care 
professional to determine the current 
extent and severity of the service-
connected right shoulder disability.  The 
claims file, to include a copy of this 
remand, must be made available to the 
examiner prior to completion of the 
examination report for review of pertinent 
documents therein.  All clinical and 
special test findings should be clearly 
reported, and pertinent orthopedic and 
neurological findings should be reported.  
The examination must include range of 
motion studies.  With regard to range of 
motion testing, the examiner should report 
at what point (if any, in degrees) pain is 
elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner must render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected right 
shoulder.  If pain on motion is observed, 
the examiner must indicate the point at 
which pain begins.  In addition, after 
considering the Veteran's documented 
medical history and assertions, the 
examiner must indicate whether, and to what 
extent, the Veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional loss 
in terms of  additional degrees of limited 
motion.  The examiner should also report 
whether there is malunion of the right 
humerus, and if so, whether it is 
productive of moderate or marked deformity.  
The examiner should state whether there is 
recurrent dislocation of the right humerus 
at the scapulohumeral joint, and if so, 
whether there are (a) infrequent episodes, 
with guarding of movement only at the 
shoulder level, or (b) frequent episodes, 
with guarding of all arm movements.  With 
respect to the right humerus, the examiner 
should state whether there is fibrous 
union, non-union (a false flail joint), or 
loss of the head (flail shoulder).  As 
regards the right clavicle or scapula, the 
examiner should state whether there is 
dislocation, malunion, or non-union; and, 
if non-union, whether it is with or without 
loose movement.  The examiner should also 
render an assessment, based on all 
findings, as to whether motion of the 
Veteran's right arm is best characterized 
as:  limited to (a) shoulder level; (b) 
midway between the side and shoulder level; 
or (c) 25 degrees from the side.  With 
respect to scapulohumeral articulation, the 
examiner should indicate whether there is 
(a) favorable ankylosis, with abduction 
possible to 60 degrees, and the Veteran 
able to reach his mouth and head; (b) 
ankylosis that is intermediate between 
favorable and unfavorable; or (c) 
unfavorable ankylosis, with abduction 
limited to 25 degrees from the side.  

3.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and, if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  The claim should be readjudicated.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, the Veteran 
and his representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


